DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is in response to a Request for Continued Examination dated on July 28, 2022.  Claims 1 and 11 are amended.  Claims 1-20 are pending.  All pending claims are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.11, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.


Response to Arguments
101 Rejection
101 Rejection Analysis
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.).   If it does not, the claim is patent eligible. Id. 
An abstract idea must fall within one of the enumerated groupings of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 (Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).
If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

The analysis in line with current 101 guidelines.  Even if the abstract idea is deemed to be novel, the abstract idea is no less abstract (see Flook- new mathematical formula was an abstract idea).  
Taking the broadest reasonable interpretation, the invention is directed to a method of organizing human activity since it recites a fundamental economic practice or and commercial or legal interactions, namely a process of credit risk assessment(see App. Spec. 0002-0003; Abstract) data based on pre-defined rules.   It can also be considered a mental process with the human mind since it entails making evaluations of data albeit with the help of a computer.  
In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or
behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)1 – See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / p.52.

This is an example of steps performed by the human mind as mental processes because other than the generic components, nothing precludes these steps from practically being performed as a mental process.  The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptive only in the human mind.  It suggests activity that represents longstanding conduct that existed well before the advent of computers and the internet.  See CyberSource Corp. b. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) 
“1.    A method for credit risk identification, the method comprising:
receiving, by a Web graphical user interface (GUI), said GUI linked to a credit business system, user activity accessing the credit business system from a plurality of users, and continuously storing, in a database associated with the credit business system, operation data of each user of the credit business system over a preceding period of time comprising at least one day, said operation data comprising at least one interaction between each user and the GUI;
receiving a loan request to credit business system from a user;
in response to the loan request, accessing the database and obtaining operation data said activity including the at least one interaction between the user and the GUI, within the preceding period of time before the loan request;
performing risk identification on the user using a neuronal network according to the loan request and the operation data to generate a result; and 
determining a response to the loan request based on the result of the risk identification.”

The invention is directed to risk assessment of a loan request but absent is any support for any improvements to the process as claimed.  These steps describe the steps a person would take to evaluate the risk of a loan request made by a user based on predefined criteria.
The next step is to determine if the claims recite additional, elements integrate the judicial exception into a practical application.  The additional elements beyond the abstract idea is the electronic or and computer implementation of the method steps which are described at a high level of generality where each step does no more than require a generic computer to perform generic computer functions (see App Spec. paras. 0017-0020).  Absent is any support o in the specification that the claims as recited require specialized computer hardware or other inventive computer components.  
Unlike DDR where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in this risk identification related to the user of the loan request, absent is any support for a similar improvement.  The claims as recited seem to suggest no more than automating the process of risk identification.
Although the claims recite user interaction with a web GUI, absent is any evidence of the web interface beyond a general-purpose computer or an invention that reflects an improved interface. (cf. with Trading Technology where the display was found to be a graphical user interface that required a specific, structured GUI paired with a prescribed functionality directly related to the GUI’s structure that is addressed to and resolves a specific identified problem) 
The next step is to identify any additional limitations beyond the judicial exception.  the only additonal elements is the web interface which are disclosed in the specification at a high degree of generality (as generic computer components) and absent is any genuine issue of material fact that this component requires any specialized hardware or inventive computer component.  The recited steps, understood in light of the specification do not appear to require anything other than off-the-shelf, conventional computers and a network. 
Further dependent claims 2-10 and 12-20 are rejected under 35 U.S.C. § 101. 
For example, claims provide additonal details of the vectors that factor into the risk identification evaluation.  They do not address the issues raised in the independent claims and therefore do not amount to a technical improvement or an integration of a practical application. 
These recite steps at a high level of generality and therefore do not integrate the abstract idea into a practical application or provide an inventive concept. 
Independent claims 1 and 11 are rejected under 35 U.S.C. § 101 including claims 12-20 which fall with claims 1 and 11.  Therefore, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Analysis

Claim 1: Ineligible
Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 1 is illustrative of the claimed invention and independent claim 11 and recites:
“1.    A method for credit risk identification, the method comprising:
receiving, by a Web interface, on a credit business system, user activity accessing the credit business system from a plurality of users, and continuously storing, in a database associated with the credit business system, operation data of each user of the credit business system over a preceding period of time comprising at least one day;
receiving a loan request to 
in response to the loan request, accessing the database and obtaining operation data associated specifically with the user and relating to the user’s activity on the credit business system, said activity including the at least one interaction between the user and the GUI, within the preceding period of time before the loan request;
performing risk identification on the user using a neuronal network according to the loan request and the operation data to generate a result; and 
determining a response to the loan request based on the result of the risk identification.”

This recites a process of credit risk assessment.  This is an abstract idea of a certain method of organizing human activity, since it recites the practice of risk assessment (see App. Spec. 0002-0003; Abstract).  
Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (see App Spec. paras. 0017-0020).  This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. general-purpose computer systems based on the networks) to analyze the requests.
The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components. 
In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claim is not patent eligible under 35 USC 101.
For claims 2-10 and 12-20, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  Absent is any support to suggest that these components go beyond further narrowing the abstract idea because it describes how a the difference in amounts is documented and where the information is transmitted to execute the transaction.
These dependent claims only narrow the transaction recited in claim 1 by further specifying, for example, the type of transaction details received and the mode by which the transaction details are transmitted.  
The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  
Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.  These recite steps at a high level of generality and performed in a conventional manner and therefore do not integrate the abstract idea into a practical application or provide an inventive concept.
Independent claim 1 is rejected under 35 U.S.C. § 101 including claims 2-10 and 12-20 which fall with claim 1.  Therefore, claims 1-20 are not patent eligible under 35 USC 101.
Therefore, the claims are not patent eligible under 35 USC 101.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interval Licensing, 896 F.3d at 1344–45 (concluding that ‘‘[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea,’’ observing that the district court ‘‘pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention.’’);  Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385 (Fed. Cir. 2018) (finding the concept of ‘‘voting, verifying the vote, and submitting the vote for tabulation,’’ a ‘‘fundamental activity’’ that humans have performed for hundreds of years, to be an abstract idea); 
        In re Smith, 815F.3d 816, 818 (Fed. Cir. 2016) (concluding that ‘‘[a]pplicants’ claims, directed to rules for conducting a wagering game’’ are abstract).
        14 If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir . 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’).  Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S.at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20 - –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019